2009 discharge (debate)
- The next item is the joint debate on the following reports:
by Jorgo Chatzimarkakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the general budget of the European Union for the financial year 2009, Section III - Commission and executive agencies (SEC(2010)0963 - C7-0211/2010 -;
by Jorgo Chatzimarkakis, on behalf of the Committee on Budgetary Control, on the Court of Auditors' special reports in the context of the 2009 Commission discharge;
by Ville Itälä, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section I - European Parliament (SEC(2010)0963 - C7-0212/2010 -;
by Crescenzio Rivellini, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section II - Council (SEC(2010)0963 - C7-0213/2010 -;
by Crescenzio Rivellini, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section IV - Court of Justice (SEC(2010)0963 - C7-0214/2010 -;
by Crescenzio Rivellini, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section V - Court of Auditors (SEC(2010)0963 - C7-0215/2010 -;
by Crescenzio Rivellini, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section VI - European Economic and Social Committee (SEC(2010)0963 - C7-0216/2010 -;
by Crescenzio Rivellini, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section VII - Committee of the Regions (SEC(2010)0963 - C7-0217/2010 -;
by Crescenzio Rivellini, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section VIII - European Ombudsman (SEC(2010)0963 - C7-0218/2010 -;
by Crescenzio Rivellini, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2009, Section IX - European Data Protection Supervisor (SEC(2010)0963 - C7-0219/2010 -;
by Bart Staes, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Eighth, Ninth and Tenth European Development Funds for the financial year 2009 - C7-0220/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on the 2009 discharge: performance, financial management and control of EU agencies;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Police College for the financial year 2009 (SEC(2010)0963 - C7-0241/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Medicines Agency for the financial year 2009 (SEC(2010)0963 - C7-0233/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Translation Centre for the Bodies of the European Union for the financial year 2009 (SEC(2010)0963 - C7-0232/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2009 (SEC(2010)0963 - C7-0226/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Community Fisheries Control Agency for the financial year 2009 (SEC(2010)0963 - C7-0244/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2009 (SEC(2010)0963 - C7-0237/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2009 (SEC(2010)0963 - C7-0239/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Chemicals Agency for the financial year 2009 (SEC(2010)0963 - C7-0245/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2009 (SEC(2010)0963 - C7-0230/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2009 (SEC(2010)0963 - C7-0238/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2009 (SEC(2010)0963 - C7-0229/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2009 (SEC(2010)0963 - C7-0236/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2009 (SEC(2010)0963 - C7-0252/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Railway Agency for the financial year 2009 (SEC(2010)0963 - C7-0240/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Training Foundation for the financial year 2009 (SEC(2010)0963 - C7-0235/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2009 (SEC(2010)0963 - C7-0231/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Euratom Supply Agency for the financial year 2009 (SEC(2010)0963 - C7-0246/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2009 (SEC(2010)0963 - C7-0227/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of Eurojust for the financial year 2009 (SEC(2010)0963 - C7-0234/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Union Agency for Fundamental Rights for the financial year 2009 (SEC(2010)0963 - C7-0228/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (FRONTEX) for the financial year 2009 (SEC(2010)0963 - C7-0242/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European GNSS Supervisory Authority for the financial year (SEC(2010)0963 - C7-0243/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the ARTEMIS Joint Undertaking for the financial year 2009 (SEC(2010)0963 - C7-0250/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Clean Sky Joint Undertaking for the financial year 2009 (SEC(2010)0963 - C7-0249/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Joint Undertaking for the implementation of the Joint Technology Initiative on Innovative Medicines for the financial year 2009 (SEC(2010)0963 - C7-0251/2010 -;
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Joint Undertaking for ITER and the Development of Fusion Energy for the financial year 2009 (SEC(2010)0963 - C7-0247/2010 -, and
by Georgios Stavrakakis, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the SESAR Joint Undertaking for the financial year 2009 (SEC(2010)0963 - C7-0248/2010 -.
Mr President, Commissioner Šemeta, ladies and gentlemen, the process we are dealing with today - that is, the discharge for the expenditure of the European Commission - is an essential process. In recent years it may perhaps have been taken rather lightly, but in fact granting discharge for all the expenditure of the European Commission for the year 2009 is an essential task of the European Parliament.
We are aware that 80% of these funds were spent as a shared responsibility between the Commission and the Member States. Nonetheless, the overall responsibility for this process lies with the Commission. I would therefore like to address you quite directly, Commissioner Šemeta. Firstly, I would like to thank you. I would like to make that clear at the outset. I would like to include my fellow Members who have worked very well together and who have supported Parliament's position very strongly. However, the discussions that we had were very intense, Commissioner Šemeta. You have only shared responsibility for 2009, yet you have thrown yourself into it. In some cases we have had heated arguments and have gone into very great detail. I should like to emphasise, however, that you have put the discharge at the top of the agenda in the College, in the Commission. The President of the Commission, Mr Barroso, spent over an hour negotiating with us on the details. You yourself played a major part in changing the attitude of the Commission to the discharge and the attitude of the Commission officials to this whole process. I am grateful to you for having said quite openly that the pressure that Parliament has exerted this year will in the final event help you to improve transparency. You now have in your hands a means of exerting pressure not just on the Member States, but also on your own administration - which has until now been a little lax in dealing with these matters.
However, I also think that we need to utilise this momentum that we have created together, Commissioner Šemeta - and I would ask you to pass on our thanks to President Barroso - and this dynamism for the other discharge reports. For there is one thing that must be clear to us, which is that for the 16th time in succession the European Court of Auditors has not given a positive statement. That is not insignificant, as it means that you have not actually met the criteria for 16 years running. Nonetheless, we have set key criteria that I would like to mention briefly and that you have met. I am pleased to have Mr Fjellner, the forthcoming rapporteur on the budget discharge, at my side. I hope that he will continue the work with the same impetus.
The Commission has begun - and this is crucial, because we are after all talking about 80% shared responsibility here - quite clearly to state erroneous expenditure in the accounts of the European Union for 2009. It has listed these items openly. Building on this new transparency, therefore, we have set five key requirements. The first is a long-running issue - an old favourite - that Parliament has been dealing with for a long time, and that is the national management declarations. As a representative of the Group of the Alliance of Liberals and Democrats for Europe, I am also pleased to be able to point out that this has been brought about by Dutch members of the ALDE Group in particular. We are talking here about the confirmation by the finance ministers that EU funds have been spent correctly in their home countries.
We do not yet have these national management declarations, but we want to get them. In this respect I will be building on my cooperation with Mr Fjellner in the future. Commissioner, you have promised that we will look into whether stricter conditions can be introduced by the next financial perspective in 2014. It is important that you have drawn up guidelines - we are grateful to you for that - that you have shown which countries have actually provided national management declarations - it is not many: basically, only the Netherlands meets the requirements in full - and that you have instructed the Directorates General to show for the first time in the activity report for 2010 what components will be present in a future national administrative declaration, even if this will only take place at working level.
The second key requirement is that the commissioners must also accept greater responsibility. You have proposed that the Directorates General be obliged to inform their commissioners of irregularities and I want to thank you for that.
The third, and essential, requirement was for the instrument of stopping or suspending payments to be used to a greater extent. You have listed clear criteria for when you will do that. You have shown us clearly how you have already done this in the last couple of years. Thank you for such openness and transparency, which helps us exert pressure on the Member States. Thank you also for the guidelines that will help the Member States. In addition, you promised that when evaluating the performance audit you will set clear standards; this is an obligation that you have anyway under the Treaty of Lisbon. Thank you also for involving us to a considerable extent in the performance audit process. You have also promised to make simplifications, because often the material is so complex that people hide behind the rules and indulge in abuse. Thank you also for having set very specific requirements for the next financial perspective.
I advocate that we continue along this path. I believe that Parliament can make a great contribution towards raising the Commission to another level. I wish Mr Fjellner all the best and would like to extend my warm thanks to my parliamentary staff, particularly Bent Adamsen and Dominykas Mordas.
rapporteur. - (FI) Mr President, Commissioner, ladies and gentlemen, firstly I wish to thank everyone with whom I have had the pleasure to work, in particular the shadow rapporteurs, whose cooperation was excellent. I would also like to thank the members of the Committee on Budgetary Control, as there was a clear majority on the Committee who were in favour of the report and the atmosphere was very positive indeed. My thanks also go to all the officials who were of assistance to us. The work was demanding, it took a long time, and the issues are quite delicate and awkward, but they nevertheless have to be dealt with and discussed.
The main idea in the report is that we in the EU are now going through an economic crisis. Member States, companies and the general public are continually having to think about how they can make savings and how they can manage from one day to the next. Parliament must do the same, and the Council has even proposed that Parliament should also think about savings in this respect and that they need to be made. Of course, this is problematic, because we all have our own pet projects and our own ideas about what Parliament should be doing anyway. Finding areas in which to make savings in such a case is sometimes obviously very difficult.
Many things that are proposed here and that relate to Members' benefits and the way in which they work are not very major in terms of cash. The EU's economy will not rise or fall because of them, but the loss of reputation that we could cause if we do not function in a reasonable manner and one that is acceptable in the eyes of the public is considerable, and that is why we really need to think carefully about what we are going to do.
In my opinion, we should focus on the essential reasons why we are here. We are a legislative body; we draft a budget. That is the work we do and we need to have the means to do it. Information technology must be delivered and all the rest, but with regard to everything that goes any further than that, we have to be very critical, to ensure that it is actually connected with the work that we are here to do.
Now that time is short, I wish to raise two important but perhaps equally troublesome issues in this report. The first is security. Mr President, I hope that the SecretaryGeneral will soon make a proposal to improve security. In the space of a year or so, we have had three robberies: in the bank, the canteen and the post office. This really cannot continue. We know that there is a continual threat of terrorism throughout the world. If Parliament's security is so poor that someone can walk in here and rob the post office or the bank, and no one even gets caught, there is every reason to make improvements, and fast. There are a lot of details connected with this, and they are set out in this report. They should serve as a basis for essentially improving security.
The next important matter is that I cannot possibly justify to the public the fact that every three weeks we change our place of work. This incurs far more expenditure. It cannot be justified, and that is why we should have the courage to discuss here openly whether this is a reasonable way to spend taxpayers' money. We know how difficult this is; this is about our history and private passions, but in the current economic crisis we need to speak about this issue. We cannot build walls like these between the decisionmakers and the people and alienate one from the other in this way. That is why we need to raise the matter and talk about it.
Yesterday I saw a document that said that the French Senate has proposed that Parliament should only meet in one place, Strasbourg. This would suit me fine, because the main issue is that we should only have one place of work and not spend money on constant travel to and fro.
I would like to reply right away by saying that the Secretary-General and the Deputy Secretary-General put a lot of effort into ensuring our safety in Parliament. Yesterday we spent a great deal of time discussing this issue at a meeting of the Bureau. Procedures must be improved, but I would also like to take this opportunity to call on all the Members of the European Parliament to understand that a certain level of discipline is required of us. I know that they are sometimes a burden, but if we want a Parliament which is both safe and open to the public, we must carry out checks, although I know that Members and I myself are sometimes irritated by them. Please believe me when I say that there are only two options; either these checks continue, which will mean that we can feel safer, or we dispense with them, in which case there can be no question of safety. I would also like to ask Members once again to take a positive attitude to the heightened checks, which I do not wish to have to abandon. They will continue to be enforced in future.
We also have other plans to ensure that Parliament remains open, since it is very important that it does. We want to be a Parliament which is open to the public, but at the same time safety requirements dictate that we must adopt certain measures which have not been necessary to date. This also affects our assistants, and it has come to my attention that our assistants are much more indignant than even the Members. I would therefore ask the assistants, who work very hard in Parliament, also to understand the need for these checks. It is not only Members that are subject to checks, but also assistants. I am sure that we will adopt these rules in order to feel safer.
rapporteur. - (HU) Mr President, ladies and gentlemen, as Mr President has said, Mr Rivellini is the rapporteur for seven reports on the table. Our colleague has worked exceptionally hard and efficiently over the past six months, but unfortunately he is unable to attend this sitting, and I have the honour to stand in for him in today's debate.
As I have mentioned, Mr Rivellini is the rapporteur of seven of the reports. Allow me to remind you of the key EU institutions whose discharge reports were prepared by Mr Rivellini. Mr Rivellini prepared the discharge report in respect of the implementation of the budget of the European Council, the European Economic and Social Committee, the Committee of the Regions, the European Court of Justice, the European Court of Auditors, the Ombudsman, and the European Data Protection Supervisor and their offices.
Let me thank Mr Rivellini on my part, and also specifically the European Court of Auditors; the work of this institution was indispensable for the preparation of the reports on the table.
Let me also thank the members of the Committee on Budgetary Control of the European Parliament and also their colleagues for their work which has led to today's results.
Ladies and gentlemen, I would like to highlight two reports. One is the discharge report of the European Council, the other is the discharge report of the European Economic and Social Committee.
The discharge of the European Council is always complicated because a debate develops each year between the two institutions, the European Parliament and the European Council concerning the discharge procedure.
Let me be clear and unequivocal. The definite and clear position of the European Parliament is that it has the same power and authority to grant or withhold discharge concerning the European Council as in the case of any other institution. Mr Rivellini proposes to postpone the discharge of the European Council in order to leave room for further consultation between the Council and the European Parliament concerning the discharge procedure. We followed a similar procedure last year and the year before. The competent committee of the Parliament recommended postponement of the discharge of the Council, and discharge was granted on a later date.
This year, although the proposal is similar to previous years' in that it concerns the postponement of the discharge, we have unquestionably achieved progress as regards the Council discharge procedure, therefore I thank and congratulate the Hungarian Presidency of the European Council.
As point eight of the discharge report concerning the European Council says, this progress is due to the positive attitude and efforts of the Hungarian Presidency. Therefore I congratulate those involved in the work of the Hungarian Presidency.
We have experienced this progress year by year, but its rate is nowhere near what would be desirable. We consider it to be a positive result that the Council has acknowledged the discharge procedure and the budgetary procedure as two different processes that must be handled separately. It is also to be welcomed that Members of the Council attend and participate in the current debate on the discharge proposal. Unfortunately, Council representatives ignored the invitation of the technical committee this year, too. They did not participate in the committee debate on the discharge procedure, nor did they provide access to important documents which would have been necessary for granting discharge, and the European Council did not answer the questions of the parliamentary committee either. These are the problems which should be overcome at last.
I hope that after the postponement of discharge it will be possible to reach a definitive and forward-looking agreement between the competent parliamentary committee, the European Parliament and the European Council on the issues related to the discharge of the Council.
Finally allow me to touch upon the proposal for exemption of the European Economic and Social Committee. The problems related to the management of the budget of the Committee are not as serious as to justify the postponement of discharge, therefore we are in favour of granting discharge. Furthermore, the problems detected during the work of the committee are not connected to the year following the year for which discharge is granted.
Ladies and gentlemen, as substitute for Mr Rivellini I can say that as regards the seven proposals we should motion for a resolution by Parliament as laid down in the proposal.
rapporteur. - (NL) Mr President, ladies and gentlemen, Commissioner, President-in-Office of the Council, you deserve a pat on the back. For the first time in years, the Council is attending this debate on the discharge of the budget. Congratulations, we really appreciate that.
Ladies and gentlemen, EUR 22.6 billion, that is how much the 10th European Development Fund will spend in the 2008-2013 period. That makes the European Development Fund the EU's most important financial instrument for development cooperation with the ACP countries. The 10th European Development Fund is also extremely important in terms of its financial commitment and, in terms of scope, it is 64% larger than its predecessor, the 9th European Development Fund.
I would like to make five comments.
First of all, so far, the European Development Fund has not been part of the EU's ordinary budget. That is actually unacceptable because it interferes with democratic supervision, leads to a lack of responsibility and certainly does not help the transparency of funding. In my report, I remind the Commission that, during the discussions on the future financial framework, it has committed itself to ensuring that the European Development Fund becomes a truly integral part of the European budget. I hope that that will now be the case and I hope, President-in-Office of the Council, that you will send out the message to the Council and to Member States that, from 2014, the European Development Fund really must become an integral part of the Union budget. Obviously, that should not be taken to mean that this operation should be allowed to result in resources which are generally made available for development cooperation being cut.
Secondly, quantity is one thing, quality is another. As far as ordinary development cooperation is concerned, the European Commission has committed itself to spending 20% of the aid on primary and secondary education and on primary health care. In my report, I ask the Commission to do the same with regard to the European Development Fund. To focus, primarily, on primary and secondary education, health care and even to increase that amount to 25% of the total fund. In that respect, cooperation with NGOs, both local and European, is of vital importance.
Thirdly, allow me to comment on financial management. The European Court of Auditors has carried out an extremely thorough investigation of the financial management of the 8th, 9th and 10th European Development Funds, not only in its annual report but in a great many special reports, and made really good and really valuable comments. However, there are indeed some reasons for concern, such as the shortcomings the Court has found with regard to procurement procedures, ex-ante checks of the European Commission's delegations and failing internal control systems in our partner countries. The Court of Auditors explicitly notes that this is not fraud, but shortcomings. I think that we need to take that on board. There are indeed far too many non-quantifiable errors.
Commissioner, I hope that you will take this up with your colleague. Something really needs to happen on that front.
My fourth comment is to do with budget aid (and it would be more fitting in a broader debate). Mr Charles Goerens is here with us; he is the rapporteur of the Committee on Development Cooperation for the Green Paper on Budget Aid. We all recognise that budget aid can be an important element for the improvement of development cooperation. However, it should not be regarded as a cure-all, because it also comes with a number of drawbacks. The positives are that transaction costs are low, that partner countries have an increased responsibility for themselves and that there is a better dialogue between partners and donors. At the same time, there is obviously the risk of embezzlement, of the misappropriation of funds. I can see this debate taking place many more times to come in this Parliament.
My fifth and last comment concerns the investment facility. The investment facility is a vehicle used by the European Investment Bank to divert loans to our partner countries. At the moment, this mechanism does not actually fall under the discharge, nor does it fall under the declaration of assurance of the Court of Auditors. That is actually not acceptable. We need to remedy a few things. What is positive in all this is that the representatives of the European Investment Bank and the members of the Committee on Budgetary Control have had an extremely constructive debate. As a matter of fact, they have, for the first time ever, produced a report. There is a lot we can learn from that. There are a number of important comments in my report with respect to that. We are also entrusting a few tasks to the European Investment Bank and the European Commission. We are asking for better coordination of funds. European Investment Bank, European Commission, we are actually asking for an investigation into the activities of the European Investment Bank towards the end of September this year so that we can start the next discharge procedure with proper documentation. We are asking for greater involvement of local partners where the Investment Bank cofinances projects, we are asking for more direct and less theoretical reporting and we are asking for a general audit of all funds of the European Investment Bank.
Ladies and gentlemen, my assessment of the functioning of the European Development Fund may be strict, but I think that it is a fair one. I believe that my report considers a great many avenues for the better management of financial resources for development cooperation and I would therefore urge you to adopt my report with a large majority.
rapporteur. - Mr President, I should like to inform you that I will be making use of all my time.
I was responsible for the discharge of the agencies, where the Committee on Budgetary Control has executed its task of exercising control over the administration of a significant number of decentralised agencies and joint undertakings. The successful execution of this important task would not be possible without the help and cooperation of my fellow shadow rapporteurs or the members of the committee, my office and the secretariat. I would like to thank them all for that. I would also like to very much thank Mr O'Shea from the Court of Auditors for his contribution and cooperation.
I strongly believe that the European agencies and joint undertakings bring added value to the EU and help strengthen European identity with a presence in the Member States. At the same time, our role as a Parliament is accountability towards citizens, so we have to make sure that taxpayers' money is used properly, transparently and effectively.
The constructive dialogue involved a long monitoring process over several months between Parliament, the agencies, the Commission, the Internal Audit Service and the Court of Auditors. The joint long, analytical and preparatory work has resulted, in my opinion, in increasing transparency and tighter management discipline.
Let me now turn to the two agencies for which our committee is proposing to postpone the discharge: CEPOL and EMEA. In CEPOL we were expecting to find problems dating back to last year's report. Since the new Director has been in place the action plan that Parliament requested has been implemented and results are just now starting to be visible. I think that it is widely accepted that, since the new management took over, improvements in the running of' CEPOL have been evident. Nevertheless CEPOL needs to step up its efforts.
In EMEA, the European Medicines Agency, problems were found with the management of procurement procedures. Concerns were raised about the potential risk to the independence of experts and also potential problems with staff recruitment. In general, EMEA is considered a well organised and functioning agency. Nevertheless, for an agency of this significance, I think that we should be absolutely sure that the right procedures are in place and effectively applied. For this reason we have requested the agency, with the cooperation of the Internal Audit Service, to conduct an audit and present us with the results by the end of June.
Let me now conclude with a horizontal report. I would like to believe that this report gives a comprehensive overview of all the issues that are related to all the agencies and joint undertakings. The report identifies many examples of good practice and includes proposals for future improvements. It calls for a review of all agencies by the Commission, with particular attention to be paid to the smallest agencies and how their performance can be improved. It also calls on the Court of Auditors to undertake a comprehensive analysis of the agencies' approach to the management of situations where there is a potential conflict of interests. I am very satisfied with the readiness of the Court to do so.
In the current major economic and social crisis, the significance of monitoring has become more important than ever before. Together - Parliament, agencies, the Commission and the Court of Auditors - we are committed to dealing with and solving the problems and achieving even better results. It is exceptionally difficult to avoid irregularities but it is even more important to find them and to prevent them. I am of the opinion that we have successfully carried out this function of monitoring.
The next speaker is Minister Zsolt László Becsey on behalf of the Council.
Minister, thank you very much for coming here this morning. The Hungarian Presidency is giving a very good example, also to the next presidencies, in being present for this very important discussion. I am saying what our colleague Bart Staes said a few minutes ago: it is very good that you are present.
President-in-Office of the Council. - (HU) Mr President, ladies and gentlemen, firstly, I will only speak in Hungarian as an introduction, and then I will continue in English when speaking as a Member of the Council, but since as a MEP I always speak in Hungarian in this room, I will continue to do so. Secondly, I would like to ask Mr President to allow me the two minutes at the end of the debate regardless of when my machine is switched off. I hope that the Council will be granted enough time, as in previous debates.
This debate comes at a time of economic and financial crisis when many Member States have had to cut their national budgets and keep their expenditure under strict control. European citizens and taxpayers are rightly paying ever closer attention to the proper spending of EU funds. I therefore welcome the opportunity to present the views of the Council and the Hungarian Presidency during this debate.
Of course it is right that the budgets of each of the institutions are part of the wider system of control and scrutiny. For too long we have operated under the 'gentleman's agreement' originating from 1970, according to which both Parliament and the Council have refrained from examining each other's administrative expenditure.
I think we both accept that such an agreement is no longer appropriate in today's climate after the Lisbon Treaty. That is why the Council has proposed, and is ready to discuss, new arrangements for governing the long-term cooperation between our two institutions involved in the discharge procedure. We have put forward a proposal and we look forward to discussing it with you. I strongly believe that it is in both our interests to cooperate in this area, and no less important to show Europe's citizens that we are cooperating. I therefore invite Parliament to begin discussions on this issue.
I personally ask you, Mr President, to do your best to appoint your delegation to negotiate with us at a political level. We are ready to share our ideas with you. More generally we share your concern that the EU budget be correctly implemented. We have examined in detail the Commission's annual accounts as well as the observations made by the European Court of Auditors in its annual report.
At the end of February, I myself presented to the Committee on Budgetary Control the Council's recommendations on the discharge to the Commission for the implementation of the budget. I welcome the fact that many of the points highlighted by the Council have been taken up by your institution as well. The Council recommended granting discharge to the Commission, and it acknowledged the overall improvements identified by the Court. These are part of a welcome trend and are due largely to the efforts over recent years by both the Commission and the Member States. Yet despite these positive signs the overall result is not yet satisfactory and the Court still had to qualify its opinion for 2009.
I would like to briefly mention these issues: we need a serious discussion; we need long-term cooperation and a long-term agreement with you: following on from the gentleman's agreement that is what we should like to do. We stand by the discharge procedure on the basis of the Court of Auditors' findings because that is the rule, that is the Treaty issue; and we also expect Parliament and ourselves to take into account the complexity of simplifying existing regulations and enhancing their transparency.
I hope that this kind of problem, whereby the Council discharge has been postponed by Parliament, will never come up in the future again so I ask that even during the Hungarian Presidency we should have a political discussion and agreement.
That is my personal request to you, to Parliament and to you, Mr President.
Member of the Commission. - Mr President, first allow me to thank the Committee on Budgetary Control, and in particular the rapporteur Mr Chatzimarkakis, for their excellent cooperation and the report he has drawn up, including the recommendation that the budget for 2009 should be discharged. I would also like to thank Mr Staes for his report on the implementation of the European Development Fund, and Mr Stavrakakis for his report on agencies.
The 2009 discharge procedure is now reaching its end. It was an intensive period in which Parliament and Commission gave shape to the special partnership between our two institutions. We can observe that both institutions have a lot in common as regards sound financial management and European added value.
You have heard the Court of Auditors and examined its reports. Several of my fellow Commissioners have conducted a fruitful dialogue with the Committee on Budgetary Control, and a lot of information has been shared with you. I would like to focus on three topics of special interest.
First, both the Commission and Parliament need to reflect closely, together with the Council, on how the responsibility of the various financial actors can be better defined and outlined in the legislative framework. The fact that the majority of errors are detected by the Court of Auditors and the Commission in projects and payments managed by Member States indicates clearly where more efforts need to be made without delay, as shared management represents almost 80% of the European Funds.
Article 317 of the Lisbon Treaty explicitly requires the cooperation of Member States in the implementation of the budget. To this effect, the Commission has put forward consistent proposals in the context of the current revision of the Financial Regulation. As Parliament is now on an equal footing with the Council as regards recasting this regulation, there is a real and unique opportunity to reinforce Member States' accountability, and it should not be missed.
Second, you will undoubtedly share the view that the complexity of the rules discourages potential beneficiaries from applying for EU financial support. In addition, this complexity constitutes a significant source of errors, as underscored by the Court of Auditors in several of its audit reports.
The simplification of eligibility rules and financial processes is a priority objective of the Commission in the perspective of the next Multiannual Financial Framework. Therefore, the Commission has also made proposals for the revision of the Financial Regulation aimed at clarifying the rules, ensuring their consistency with sectoral legislation and simplifying financial processes.
Third, these proposals also foresee differentiated control strategies according to the level of risk estimated per programme, action and type of beneficiary. This approach aims at improving the quality of controls by ensuring that their costs are proportionate to the benefits they generate while providing reasonable assurance that the EU budget is managed in accordance with sound financial management principles.
I am happy to see that this approach is high on the agenda of the ongoing discussions and the proposals which are on the table really match the Commission's ambitions.
The discharge procedure has allowed the Commission to learn from the conclusions and recommendations of the European Court of Auditors and the resolution of the discharge authority at a time when we are considering the future design of EU policies and their reflection in the EU budget.
It is now our common responsibility, together with the Council, to translate concretely those lessons into a new set of modern and efficient rules and processes which will enable the Union to meet better the expectations of our 500 million citizens in a sound and cost-effective way.
Let me conclude by expressing my special thanks to the European Parliament for its continuous support, over the years, of the Commission's efforts to achieve better financial management of the European Union's budget.
rapporteur for the opinion of the Committee on Development Cooperation. - (NL) Madam President, in the past, the European Development Fund has been the target of the Court of Auditors' criticism that greater efforts need to be invested in expenditure control. This control must, above all, come from the EU delegations in developing countries. They are the closest to the projects which we are discussing.
In recent years, in particular, the European Commission has made important steps towards improving control, especially as regards budget aid and spending in fragile states. What is more, better cooperation and coordination on development policy between Member States could save us EUR 6 billion. However, to achieve this we need strong EU delegations, delegations which can assume those roles and tasks and ensure the quality of spending.
Ironically enough, the parties that cry blue murder about fraud, but refuse to spend money on strengthening the management of EU delegations, are often one and the same. If we really want these delegations to prevent development money ending up in the wrong hands or to prevent money leaking away into failing projects, then EU delegations will need more staff. We therefore have to make that choice in our external policy budget for the coming years. I await with curiosity the Commission's answer to a number of comments made by Mr Bart Staes in his excellent report. My group fully endorses his conclusions.
Having said that, what needs to happen before ex-ante controls are improved? How can we ensure improvement of the management of implementing organisations? What will the Commission do in order to increase further the capacity of beneficiary countries and regional organisations and what is necessary for that to happen? In the future, the EU development policy should spend more on funds which offer access to financial services, that is microfinancing funds. There are people with enough dreams and skills in poor countries. They should be given the chance to build up their own lives with small loans. The EDF should also contribute to that.
Finally, as part of the European budget, the European Development Fund is obviously subject to democratic control, but that must not lead to the total budget for development cooperation being cut.
Madam President, discharge in respect of the implementation of the budget of the Eighth, Ninth and Tenth European Development Funds inspires me to make the following comments.
Firstly, the Commission's ambition - a very justifiable one - is to promote regional development in Africa. It has two instruments, two mandates in fact, for doing so. Firstly, it has a mandate from the Member States to implement the European Development Fund, which is in fact financed by the national budgets. The same Member States have also given it a mandate to negotiate economic partnership agreements. It is therefore a policy coherence matter that we are talking about here. Moreover, the Commission has a heavy responsibility in this matter. It can, however, count on the members of the European Parliament's Committee on Development when it comes to making the necessary resources available to the delegations.
Secondly, the implementation of the European Development Fund is a matter for the Africans, who are co-owners of the European Development Fund with the European Union. It is in both partners' interests to make the best possible use of it. I hope that the inclusion of the European Development Fund in the budget, which I also demand - that elusive phenomenon, that event which is always promised but which has never materialised - will be able to preserve the original nature of the Fund. We will have to ensure that this acquis is preserved.
rapporteur for the opinion of the Committee on Employment and Social Affairs. - (HU) Madam President, as rapporteur for the opinion of the Committee on Employment and Social Affairs I would like to draw the attention of the Committee on Budgetary Control to several proposals, and ask it to include them in its report.
First of all, we appreciate the efforts of the Commission to improve financial management, but at the same time we regret that Member States do not draw in full the financial assets of the European Social Fund notwithstanding the financial crisis.
This rate decreased from 54% in 2007 to 36%. We think that more efforts must be made in this field. We also urge greater efforts to decrease the frequency of refunding non-eligible expenditures, and we would like to draw the attention of the Commission to the need to accelerate decision-making processes relating to financial adjustments.
It is to be welcomed that the European Social Fund focused on employment strategy, but as I have said, they did not involve all the funds available, so further efforts are necessary in this regard.
There were minor problems with the agencies, I do not have time to elaborate on it, but in general we must say that their financial management is acceptable and should be supported.
rapporteur for the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Madam President, President-in-Office of the Council, Commissioner, ladies and gentlemen, the Committee on the Environment, Public Health and Food Safety has expressed a very positive opinion to the Committee on Budgetary Control. We were very pleased with how the funds had been implemented by the Commission services. We have no criticisms to make, either as regards the way in which the funds were spent or as regards the level of expenditure. On the contrary, we have nothing but praise for the prompt and positive use of the funds in the LIFE programme. The Commission has succeeded in spending the additional funding that we granted and in doing so usefully. The agencies in our area - the European Environment Agency (EEA), the European Centre for Disease Prevention and Control (ECDC), the European Chemicals Agency (ECA), the European Food Safety Authority (EFSA) and the European Medicines Agency (EMA) - have also managed their money responsibly.
In contrast to the competent committee, the Committee on Budgetary Control criticises the European Medicines Agency in its report and even wishes to refuse discharge for this agency. I think that is going too far, to put it politely. If I were being less polite I might say that the Committee on Budgetary Control is interfering in matters outside its sphere of competence. It should please stop doing so. I can only ask Parliament and plenary to improve matters in this respect.
rapporteur for the opinion of the Committee on Transport and Tourism. - (DE) Madam President, unlike the previous committee, the Committee on Transport and Tourism was not able to express a purely positive opinion. We nonetheless welcomed the fact that substantial resources were provided for the trans-European transport networks and that in 2009 the Galileo programme finally had a very good year, which was regrettably not the case in previous years. We were also able to state that the coordinators are doing a good job in the case of the trans-European networks, because they are also making a great contribution to the overall financing of these major projects.
As we see it, there is room for improvement in other areas that this Parliament considers important - such as road safety. In this area only 73% of the funds have been committed. In our opinion, this programme in particular could do more work and better work with less funding.
Finally, I would like to mention that we would like to see greater coordination between transport and cohesion policy. We cannot have priorities being specified in one committee and these then being ignored in other committees. Such coordination is, however, taking place at the moment in the reviews that we are carrying out. We hope that we will be able to report better news on this for 2010.
Madam President, ladies and gentlemen, the Committee on Transport and Tourism has endorsed my recommendation for discharge to be granted to the European transport agencies, which support the European Commission.
The discharge is granted because the Court of Auditors deemed that the annual accounts of the agencies were substantially reliable, although we must take note of and underscore a number of critical issues. Some of these issues are common to all the agencies or some of them, including for example: cancellations and delays in procurement procedures, failure to observe Staff Regulations, or the violation of the principle of budgetary annuality. These agencies' commitment to overcome said problems should, however, be highlighted.
In general terms, I should like to make two brief political observations, namely the lack of any multiannual programming - which is symptomatic of a leadership deficit - and the dearth of incisiveness in the work of some agencies, such as the European Railway Agency. In the same vein, I should like to note the delay - some two years after the fact - in setting up procedures to determine responsibility for the Viareggio disaster.
rapporteur for the opinion of the Committee on Regional Development. - (DE) Madam President, I would like to use a minute now as rapporteur for the opinion of the Committee on Regional Development and then speak for two minutes later in the debate on behalf of my group.
Madam President, Mr Becsey, Commissioner Šemeta, President Caldeira, ladies and gentlemen, the regional policy budget remains the Achilles heel of the European Union general budget. Five percent of payments from the European Regional Fund still have errors and must therefore be described as irregular payments. Even some of the payments that appear to be correct are actually supporting grotesque projects. May I remind you that an Elton John concert in Naples was subsidised by the European Regional Fund. It was said to be a measure to promote tourism. That might be the case, but in my opinion real regional aid for Naples should take a different form.
The reason for this is that all too often the Member States still consider funding from the European Regional Fund to be soft money. This is obvious from the fact that there is a backlog of repayments due from irregular payments, from the fact that very often the Commission has to use the instrument of suspending payments - something that, as budget controllers, we expressly welcome - and from the fact that the punctuality of reporting suffers. The Director General for Regional Policy cannot provide us with any assurance as to the legality and reliability of over half the operational programmes because the reporting by the Member States is inadequate.
Ladies and gentlemen, we still have a lot to do here.
rapporteur for the opinion of the Committee on Fisheries. - Madam President, the Community Fisheries Control Agency was established in 2005 to ensure better compliance with the rules of the common fisheries policy by the EU Member States. This agency, which is based in Vigo, Spain, plays an important role in strengthening fisheries control and ensuring coordination between EU Member States.
I welcome the recent adoption by the agency of a multiannual work programme for the period 2011-2015 in line with the EU 2020 Strategy. I believe that the multiannual work programme will improve cost-effectiveness through enhanced regional cooperation and the pooling of means under joint deployment plans. I welcome the approval by the Court of Auditors of the granting of discharge. This viewpoint is supported by my opinion, which was adopted by the Committee on Fisheries.
The Commission will shortly publish its legislative proposals for the reform of the common fisheries policy. This reform must standardise Member States' compliance and enforcement regimes, as there is no uniformity throughout the EU. In this regard, I strongly urge the Commission to introduce a system of administrative sanctions. This should not be left to each individual country. If we have a common policy, then the sanctions should apply across the board. We should, in fact, have administrative sanctions for minor offences rather than the criminal system that is currently employed in my own country.
rapporteur for the opinion of the Committee on Women's Rights and Gender Equality. - (ES) Madam President, year after year we in the Committee on Women's Rights and Gender Equality have been reiterating the need for a gender perspective to be incorporated into all stages of budgetary procedure, in order to make progress with policies on equality and, therefore, on equality between men and women in the European Union.
We therefore welcome both the special report drawn up by the Court of Auditors on professional training activities financed by the European Social Fund, and a study evaluating the viability and options regarding the inclusion of certain elements in the gender perspective. Even so, it is essential to continue making progress with it.
We are concerned about issues relating to payments in the Daphne programme combating gender violence, and we hope that over the years there will be greater sensitivity, and that we will really take the gender perspective into account in each and every one of the operational programmes undertaken in the EU.
Madam President, Commissioner, I would like to thank both Commissioner Šemeta and the rapporteur, Mr Chatzimarkakis, for their truly excellent cooperation. This is a sound report and I can only say that we are essentially in agreement in the Committee on Budgetary Control on the recommendations that we have tabled. It is nevertheless the 16th year in a row that there has not been a clear statement of assurance from the Court of Auditors. The errors are not increasing. On the contrary, they are decreasing, but it is still not acceptable. The picture that emerges from the figures year on year is not one that we consider to be acceptable.
The Commission bears a large degree of responsibility for this, but I would say that the Member States probably bear an even greater degree of responsibility. As the Commissioner pointed out, 80% of the finances and the funds used are under joint responsibility and the Member States are not taking their share of the responsibility for this. This is also where we have the biggest problems. The Commission must therefore put pressure on the Member States to persuade them to assume responsibility for the funds that the EU allows them to manage.
The report contains three requirements that I would like to emphasise in particular. The first is to do more to get the Member States to submit national declarations. There are currently four countries that do so - the Netherlands, Sweden, Denmark and the United Kingdom. This shows that it is possible. The Commission must provide these countries with support, but it must also use them as an example in order to force other countries to do the same thing.
The second point is that the Commission must get better at utilising the opportunity to suspend payments. For those countries that repeatedly have problems managing money, payments should be suspended. It is not possible to continue mismanaging funds without it being noticed.
The third point is that we must have better systems for recovering money paid out in error. We need clear rules. It is a strange situation that those countries with large debts to the EU can continue to have money paid out to them and that it can take such an incredibly long time before the money comes back. This is another area in which the Commission must make improvements.
I am pleased that the Commissioner has met Parliament half way on these three points, and I look forward to being able to work closely with Commissioner Šemeta next year as rapporteur. I would like to thank Mr Chatzimarkakis. I will try to carry on your work well during the next year. Now we are making progress.
on behalf of the S&D Group. - (RO) Madam President, I too want to thank the rapporteur for this excellent report and the very productive cooperation I received while drafting it. I also would like to thank the Commission for the dialogue which we managed to have because this budget discharge report is not only an annual discharge report, but it also sets new cooperation guidelines for the next period.
I would like to raise three issues which I regard as being very important. Firstly, I would like to discuss the national management declarations which should indicate how EU money is used. More than 80% of the European Union's budget is managed at national level, but almost all the responsibility for managing this money lies at EU level. National management declarations should help us a great deal to see how EU money is used by national authorities and who is responsible for the use of this money. It is of paramount importance that a minister assumes this responsibility and that these national management declarations have the signature of a political decision-maker on them.
Secondly, I want to touch on the subject of the automatic blocking of European funds when EU money is badly managed or when there are indications that this money would be badly managed. It is extremely important for us to intervene quickly when the management and implementation mechanisms for EU funds are not operating very well.
Thirdly, we are talking about money from taxpayers, European citizens. It is therefore extremely important that, when it comes to the fraudulent use of EU funds, recovery operations are much more efficient and that the cost of them does not come out of the European citizen's pocket. This is money which European citizens give the European Union. When it has been used fraudulently, it is European citizens who cover the loss. This is not fair. European citizens have lost out twice and this is a situation which needs to be resolved quickly.
on behalf of the ALDE Group. - (NL) Madam President, I, too, would like to offer sincere thanks to Mr Chatzimarkakis and all the other rapporteurs for their excellent work. I, too, would like to thank the Council and the President of the Court of Auditors, in particular, for their presence here, although it is strange that we should have to make specific reference to that. Nonetheless, thank you for being here.
Madam President, the discharge for this year comes at an important moment for two reasons. The first reason is that all Member States are having to make extremely stringent cuts. The second reason is that we are on the eve of the adoption of a new multiannual budget. I believe that both of these reasons highlight the fact that we need to look at this discharge and European spending with additional scrutiny. As far as I am concerned, this is about both the legitimacy and the effectiveness of European spending, because European citizens are entitled to expect that European investments really do deliver something.
Madam President, for me, political accountability for spending is as easy as pie. Name one body of local, provincial, regional or national democratic representation that does not exercise political accountability for spending. Why then do we not have the same at European level? Why are Member States still failing to exercise responsibility for 80% of the EU's spending? I call once again on the Council to finally get down to work on national Member States' declarations. In my view, there will be no multiannual budgets from 2014 onward so long as those declarations from Member States are not given.
Madam President, the current situation is forcing us to give additional scrutiny to Parliament's own budget. I am really pleased with the savings we have managed to make, even though they have come about as a result of our efforts to conserve our resources. We are now also going to be using our air miles on business flights and we are going to tackle paper consumption. Every one of these proposals is excellent. There is one more thing that I would like to point out: from this September, we could use not just cars, but bicycles as well, and through you, Madam Vice-President, I would like to invite Mr Buzek to officially launch this bicycle scheme in September.
Madam President, this debate covers a very extensive issue, as it involves granting discharge to a whole range of European institutions, each one of which has its own specific features. It is therefore very difficult to summarise this issue in one speech.
Cooperation between the Court of Auditors and the Committee on Budgetary Control, of which I am a member, is excellent, and this cooperation has produced certain recommendations on how the European Parliament should vote when granting discharge. Nevertheless, in the evaluation of individual institutions, especially the European agencies, deficiencies constantly arise, for example in the recruitment process, in public procurement, in problems with transparency or problems with internal control. It is therefore very difficult, for a whole series of these reasons, to agree to grant discharge. On the contrary, we should support the reports which propose postponing discharge.
on behalf of the Verts/ALE Group. - (NL) Madam President, ladies and gentlemen, there are five reports I would like to comment on. First of all, the Commission.
I very much appreciate my fellow member Mr Chatzimarkakis's approach. I think that he has done a brilliant job of handling this discharge exercise. In a very targeted way, he has focused in advance on a number of questions, he has put six questions to the Commission and I have to say that we have achieved what we asked for. I also have to thank the Commission. This is my 12th discharge exercise. I believe this must be the first time that we have worked together in such a constructive spirit; not only Commissioner Šemeta, but also individual commissioners in charge of their own remits have really invested time on this discharge. They have met both the shadow rapporteurs and the lead rapporteur on several occasions and, thanks to their constructive dialogue, I think that we have achieved a great deal.
I agree to a large extent with what Mr Gerbrandy has said. These are times for saving and we therefore need to be prudent about how we spend our money. Eighty per cent of the European budget is, indeed, spent in Member States and managed by Member States. President-in-Office of the Council, we must finally have this political responsibility for shared management of EU funds in place. For that reason, we are still demanding that Member States submit their national declarations of assurance. For me, that is a vitally important demand.
There is also a need for better control. I think that Member States should carry out audits of the funds they receive from the EU more intensively than has been the case to date. The lead rapporteur has also paid a lot of attention to finding out where funds have been used improperly and recovering them, as well as to introducing control mechanisms. The way I see it, that area does indeed deserve a great deal of attention and the comments he has made should provide the basis for the next discharge exercise under Mr Fjellner's rapporteurship.
Moving to the European Parliament: I see that our Secretary-General is sitting next to the Vice-President. I have to offer explicit thanks to Mr Welle. I was the discharge rapporteur for the last exercise. There was some tension between me and the Secretariat-General. Though, at the time, I wrote a rather stringent report, I have to thank Mr Welle because he and his administration have, very diligently, correctly answered all the questions I had put to them and put a great deal of effort into this work. I believe that, eventually, the tension that may have existed between us has led to a better result and probably to a better European Parliament budget.
When we talk about the European Parliament's budget, what I also want to impress on my colleagues here is that we have to do away with the culture of ever more, ever more and never enough. As an institution, we should be setting an example, which means that we should also be bold enough to save. However, let me add a side comment on that point. I have rather grave reservations about the Museum of European History, in particular, not about the content of the project in itself, but about the costs associated with it. Obviously, it is good that we are going to have such a museum, but what disturbs me greatly about this is that, in this plenary chamber, we have never really had a serious debate about this project. And yet, if we add everything up, we are going to spend more or less EUR 136 million on the Museum of European History. That is a lot of money, ladies and gentlemen, but we have never had a serious debate about it. We have never debated where this museum should be located and what it should look like. All of it is happening behind closed doors, often in the inner sanctum of the Bureau, and, as a democrat, I cannot accept that.
Let me turn now to the Lux film prize: Mr Itälä has made several comments on this prize in his report and, by the way, I congratulate him on the work that he has done. I have to say that my group sets great store by the Lux prize; though we are now most certainly prepared to take on board a number of critical comments about the functioning of the prize, we do consider it valuable that the European Parliament is supporting this project, because that means valuable film projects are getting support.
I also want to mention Mr Stavrakakis and one of his reports about the Council. I am now addressing directly the President-in-Office of the Council, the Hungarian Presidency. I find it unbelievable that the Council, which has always demanded that others act transparently, has obviously been much more reserved when it comes to itself. Our demand is very simple, President-in-Office: as Parliament, as the body approving the discharge, we want access to all documents. We want an open debate about the Council's budget. We do not want to talk about the content of the Council's budget and say: you are allowed to do this and you are not allowed to do that, but what we do want is transparency about how the Council is spending its money because the Council's budget is different now from what it used to be 30 years ago and consists of a great deal more than just a number of administrative expenses.
Finally, I would just like to comment on the European Medicines Agency. We have problems there. We have postponed the discharge, because EMEA is clearly having problems in terms of procurement procedures. Its procurement procedures for several projects have been fraught with errors, which corresponds to the significant amount of EUR 30 million. Moreover, there have been issues surrounding conflicts of interest of EMEA's experts and staff. I believe, now that the discharge has been postponed, we will have a debate on this at some point before the autumn and I hope that, with that debate, we will be able to put an end to conflicts of interest within EMEA.
on behalf of the GUE/NGL Group. - (DA) Thank you, Madam President. I would like to start by thanking everyone involved in drawing up these excellent and critical reports on the EU institutions' accounts for 2009. Some people have questioned whether we are not being overly critical. For example, when we ask questions about our own method of spending money here in the European Parliament, whether in relation to the delayed opening of the Visitors' Centre, the establishment of a secret television channel or the continuing travelling circus moving between Brussels and Strasbourg. No, we are not being overly critical. In fact our job, on behalf of European taxpayers, is precisely to put our finger on the sensitive areas and press hard. That is what our citizens expect of us, and in reality we could have included even more points of criticism.
The fact that it is our job to investigate and to be critical is precisely why the Council's behaviour is unacceptable. This year, the Council has again done everything it can to impede our work as auditors. It has refused to send us the relevant material, it has refused to answer our questions and it has refused to meet the Committee on Budgetary Control for an open debate, as all the other institutions do.
I am obviously pleased that the Hungarian Presidency has chosen to be here. It should be commended for this. However, when we talk about a 'gentlemen's agreement' between the Council and Parliament, I have to say that, if there is such an agreement, please can we see it. The Council has the chance to read it out today, if such an agreement exists. We would like to see it. We have repeatedly asked the Council to let us have it, but we have never received it. This is because it does not exist. Therefore, my group can fully support the proposal not to grant discharge to the Council today. Instead, we would call on the Council to desist from boycotting Parliament and to answer the questions that we are asking about its accounts.
Today we are debating the EU's accounts for 2009. However, just as important as what the accounts tell us is what they do not tell us about something that is extremely important for the EU's economy. A few days ago, Europol published a report on organised crime in the EU. It made shocking reading. According to the account in the newspaper Le Monde, VAT fraud alone costs many billions of euro a year. There is also fraud in connection with CO2 quotas, as well as other types of fraud. Therefore, there is certainly reason for us to continue, and intensify, our discussion of how the EU's economy can be organised in the interests of taxpayers.
on behalf of the EFD Group. - Madam President, I believe it is madness for this European Parliament to approve the 2009 EU budget when financial irregularities or possible fraud affect between 2% and more than 5% of the total. These are not figures made up by me to suit party-political propaganda, but estimates from the European Court of Auditors. The level of irregularities for 2009 is abnormally high and equates to half of the UK's contribution for the EU for this year, roughly EUR 6.3 billion. This situation would simply not be tolerated in any company or organisation: heads would roll.
This House is set to approve discharge for 27 EU agencies - expensive and needless quangos - while the European Court of Auditors has launched a full-scale investigation into their accounts for 2009. This should ring alarm bells ahead of the vote. I repeat, in the strongest possible terms, that it is nothing short of madness to sign off EUR 523 million of - let us remember - taxpayers' money, while the official auditing arm of the EU is investigating possible fraud and financial mismanagement at these agencies. Medicines Agency and CEPOL postponement is piecemeal.
Year after year we hear the European Commission blame the Member States for the irregularities, yet it does absolutely nothing about it when it has the power to block funding. Instead it is proposing to move from a zero tolerance strategy to one of tolerable risk when it comes to EU expenditure fraud. To make matters worse, the Commission and Parliament are demanding increases in the budget for the coming years. Most of these increases coincide with the areas with the highest level of irregularities. It will be an absolute disgrace, and an affront to taxpayers, if this House grants discharge for the 2009 accounts. The only conclusion to be drawn from a vote in favour of discharge is that this House and its Members openly endorse financial mismanagement or worse.
I call on the British Prime Minister to reduce the UK's contribution to the EU in line with the amount of the irregularities if the European Parliament fails to act in the interests of the British taxpayer.
(DE) Madam President, perhaps you would allow me briefly to make a very general appeal to my fellow Members with regard to the discharge procedure. Budgetary control - and thus also the discharge procedure - is undoubtedly an essential element of parliamentary work, but in my opinion this discharge procedure has no teeth whatsoever. Even if discharge is refused, there is no real possibility of binding sanctions; the only thing that can be done is for the president of the European Parliament to bring Treaty infringement proceedings at the European Court of Justice. In the event that discharge were to be refused for the European Parliament, we would end up with the absurd situation of the presidency of Parliament initiating infringement proceedings against itself. There can be no doubt that reform is needed here.
Moreover, the fact that the legal basis of the discharge process was geared mainly towards the Commission yet we tend to grant discharge reciprocally with other institutions creates a certain amount of legal uncertainty that we should be preventing. What remains in practice are other political levers that we can use. That is not sufficient for this discharge procedure. I, along with my fellow Members, would therefore like us to work towards reforming the discharge process.